Order, so far as appealed from, unanimously modified to the extent of denying the motion to vacate plaintiff’s notice to produce as to items 1, 2, 3, 4, 5, 6, 8 to the extent that the statements are documentary, items 10 and 13 to the extent that the communications are documentary, and items 15, 16 and 27, and, as so modified, affirmed, with twenty dollars costs and disbursements to the respondents. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ. /